Petitioner contends that he was denied adequate employee assistance and that he was improperly denied the right to call certain witnesses. However, the only objections petitioner made at the hearing were with respect to the denial of witnesses he requested to testify regarding the incident leading to the threats charge. Likewise, petitioner’s claim of inadequate assistance is directed solely to the assistance as it pertained to the threats charge. Inasmuch as that charge was dismissed upon administrative appeal, petitioner’s claims with respect to such are moot (see Matter of May v Selsky, 291 AD2d 591, 592 [2002]). Moreover, because petitioner did not object at the hearing to the alleged denial of his witnesses with respect to the remaining charges, this claim is not preserved for our review (see Matter of Tafari v Brown, 47 AD3d 979 [2008]; Matter of Carter v Goord, 45 AD3d 1077, 1078 [2007]).
Cardona, P.J., Mercure, Peters, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.